Exhibit 10.1

 
PURCHASE AND SHARE EXCHANGE AGREEMENT
 
 
THIS AGREEMENT is made effective as of the _____ day of January 2010.
 
AMONG:
 
CATALYST GROUP HOLDING INCORPORATED, f/k/a Pop Starz Ventures 3, Inc.  a
Delaware corporation, located at  1201 Hays Street, Tallahassee, Florida  32301
(“Catalyst”)
 
AND:
 
Real Estate Promotional Services, Inc., a Florida corporation located at
________________________________  (“Company”),
 
AND:
 
Jeff Crowe  (“Selling Shareholder”)
 
WHEREAS:
 
A.  
Catalyst  will acquire all of the issued and outstanding shares of common stock
of  Company as more fully set forth herein; and

 
B.  
The Selling Shareholders  are the registered and beneficial owners of all of the
issued and outstanding shares of the Company’s common stock( “ Common Stock” or
“Company Shares”);

 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:
 
 
DEFINITIONS

 
 
Definitions

 
1.1          The following terms have the following meanings, unless the context
indicates otherwise:
 
 
“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

 
 
“Closing” shall mean the completion of the Transaction, in accordance with this
Agreement ,  which the Closing Documents shall be exchanged by the parties,
except for those documents or other items specifically required to be exchanged
at a later time;

 
 
“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and subject to the satisfaction or waiver by Catalyst, the Selling
Shareholders and the Company of the conditions precedent set out in Sections 5
and 6 respectively;

 
-1-

--------------------------------------------------------------------------------


 
 
“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

 
“Company” shall mean Real Estate Promotional Services, Inc., any predecessor
entity, including  but not limited to any predecessor entity including those
assets and business operations of Real Estate Promotions and the business
operations of the Selling Shareholder.
 
 
“Convertible Debenture”  shall mean the  instrument to be executed by Catalyst
in consideration for the purchase of the Common Stock.

 
 
“Common Stock”  refers to all of the issued and outstanding equity securities of
the Company.  Also referred to as “Company Shares”

 
 
“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

 
 
“GAAP” shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods;

 
 
“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

 
 
“Selling Shareholder” are those shareholders set forth on Schedule 1 executing
this Agreement as may be amended time to time prior to Closing

 
 
“Shareholders” are those shareholders set forth on Schedule 1 owning all of the
outstanding equity securities of Company.

 
 
 “SEC” shall mean the Securities and Exchange Commission;

 
 
“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

 
 
“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and

 
 
“Transaction” shall mean the purchase of the Company Shares by Catalyst  from
the Selling Shareholders in consideration for the payment of the Purchase Price.

 
 
“Purchase Price” shall mean the sum of $250,000

 
-2-

--------------------------------------------------------------------------------


 
1.2
Schedules

 
The following schedules are attached to and form part of this Agreement
 
Schedule 1                      List of Shareholders and Outstanding securities
 
Schedule 2                      Financial Statements
 
Schedule 3                      Convertible Debenture
 
2.
THE OFFER, PURCHASE AND SALE OF SHARES

 

 
2.1
Offer, Purchase and Sale of the Common Stock.

 
Subject to the terms and conditions of this Agreement, the Selling Shareholders
hereby covenant and agree to sell, assign and transfer to Catalyst, and
Catalyst  hereby covenants and agrees to purchase from the Selling Shareholders
the Common Stock held by the Selling Shareholders.
 

 
2.2
Consideration

 
As consideration for the sale of the Company Shares by the Selling Shareholders
to Catalyst , Catalyst shall issue a  Convertible Debenture in the amount of
$250,000 to the Shareholder.     (Schedule 3)
 

 
2.3
Share Exchange Procedure and Representations

 
The Selling Shareholder shall deliver the Company Shares to Catalyst duly
endorsed and duly executed and endorsed in blank (or accompanied by duly
executed stock power duly endorsed in blank), in each case in proper form for
transfer, with signatures guaranteed, and, if applicable, with all stock
transfer and any other required documentary stamps affixed thereto and with
appropriate instructions to allow the transfer agent to issue certificates for
the Catalyst Shares to the holder thereof.
 
2.4           Operations Pending Closing
 
In order to ensure the continued operations of the Company and to insure the
ongoing business operations of the Company,  immediately upon execution of this
Agreement,  Catalyst shall have the right,  but not the obligation,  to
designate the chief financial officer and a director of the Company.   Said
designee shall have the rights  to manage the Company’s financial operations,
contractual commitments,  funding and banking requirements.
 
                2.5           Closing Date
 
The Closing will take place, subject to the terms and conditions of this
Agreement, on the Closing Date.
 
3.           REPRESENTATIONS AND WARRANTIES OF COMPANY AND THE  SELLING
SHAREHOLDER
 
As of the Closing, Company and the Selling Shareholder, jointly and severally,
represent and warrant to Catalyst, and acknowledge that Catalyst is relying upon
such representations and warranties, in connection with the execution, delivery
and performance of this Agreement, notwithstanding any investigation made by or
on behalf of Catalyst, as follows:
 
-3-

--------------------------------------------------------------------------------


 

 
3.1
Organization and Good Standing

 
Company is a corporation duly organized, validly existing and in good standing
under the laws of the state of Florida and has the requisite corporate Company
and authority to own, lease and to carry on its business as now being
conducted.  Company is duly qualified to do business and is in good standing as
a corporation in each of the jurisdictions in which Company owns property,
leases property, does business, or is otherwise required to do so, where the
failure to be so qualified would have a material adverse effect on the business
of Company taken as a whole.
 
3.2           Authority
 
Company has all requisite corporate Company and authority to execute and deliver
this Agreement and any other document contemplated by this Agreement
(collectively, the “Company Documents”) to be signed by Company and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of each of the Company Documents by Company
and the consummation of the transactions contemplated hereby have been duly
authorized by Company’s board of directors.  No other corporate or shareholder
proceedings on the part of Company is necessary to authorize such documents or
to consummate the transactions contemplated hereby.  This Agreement has been,
and the other Company Documents when executed and delivered by Company as
contemplated by this Agreement will be, duly executed and delivered by Company
and this Agreement is, and the other Company Documents when executed and
delivered by Company as contemplated hereby will be, valid and binding
obligations of Company enforceable in accordance with their respective terms
except:
 
(a)  
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 
(b)  
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 
(c)  
as limited by public policy.

 

 
3.3
Capitalization of Company

 
           As of the date of this Agreement, and as of the Closing Date, all of
the issued and outstanding shares of the Company’s Common Stock  or
other  securities of Company  will have been duly authorized, are validly
issued, were not issued in violation of any pre-emptive rights and are fully
paid and non-assessable, are not subject to pre-emptive rights and were issued
in full compliance with the laws of the state of Florida.   There are no
agreements purporting to restrict the transfer of the Company Shares,  no voting
agreements, shareholders’ agreements, voting trusts, or other arrangements
restricting or affecting the voting of the Company Shares.  Except as set forth
on Schedule 1, there are, and will not be at Closing,  any equity securities
issued or issuable or other securities which can be converted into any class
of  equity securities of Company.
 
3.4           Title and Authority of Selling Shareholders
 
Each of the Selling Shareholders is and will be as of the Closing, the
registered and beneficial owner of and will have good and marketable title to
the Company Shares  held by it and will hold such free and clear of all liens,
charges and encumbrances whatsoever; and such Company Shares  held by such
Selling Shareholders have been duly and validly issued and are outstanding as
fully paid and non-assessable equity shares in the capital of Company.  Each of
the Selling Shareholders has due and sufficient right and authority to enter
into this Agreement on the terms and conditions herein set forth and to transfer
the registered, legal and beneficial title and ownership of the Company
Shares  held by it.
 
-4-

--------------------------------------------------------------------------------


 
3.5
Shareholders of Company

 
As of the Closing Date, Schedule 1 will contain a true and complete list of the
Selling Shareholders and the number of Company Shares owned by the Selling
Shareholders. There are no other shareholders, warrant holders or option holders
of Company. There is no person or entity entitled to receive any equity
securities, warrants, options or other instruments that may be converted into
equity securities of Company and that there are no outstanding options, warrants
or other securities as of the date hereof and as of the Closing Date.
 
Each of the Selling Shareholders is either an accredited or sophisticated
investor.  Each of the Selling Shareholders has received satisfactory answers to
any questions submitted to Catalyst.  Each of the Selling Shareholders has
reviewed the Catalyst filings as submitted to the United States Securities and
Exchange Commission.  Each Selling Shareholder has had the opportunity to have
this Agreement reviewed by legal counsel.
 
3.6
Corporate Records of Company

 
The corporate records of Company, as required to be maintained by it pursuant to
all applicable laws, are accurate, complete and current in all material
respects, and the minute book of Company is, in all material respects, correct
and contains all records required by all applicable laws, as applicable, in
regards to all proceedings, consents, actions and meetings of the shareholders
and the board of directors of Company.
 

3.7
Non-Contravention

 
Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:
 
(a)  
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Company or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Company
or any of its subsidiaries, or any of their respective material property or
assets;

 
(b)  
violate any provision of the Constitution, Articles of Incorporation or bylaws
of Company, any of its subsidiaries (if applicable) or any applicable laws; or

 
(c)  
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Company, any of its
subsidiaries or any of their respective material property or assets.

 
(d)  
Until the Closing Date no officer, director, affiliate or principal shareholder
of  the  Company will solicit or entertain offers for the possible sale,
acquisition, merger or similar transaction in connection with the operations of
the Company’s  business or assets.

 
-5-

--------------------------------------------------------------------------------


 

 
3.8
Actions and Proceedings

 
There is no basis for and there is no action, suit, judgment, claim, demand or
proceeding outstanding or pending, or threatened against or affecting Company,
any prexisting entity or which involves any of the business, or the properties
or assets of the Company.
 
                3.9
Compliance

 
(a)  
The  Company is in compliance with, is not in default or violation in any
material respect under, and has not been charged with or received any notice at
any time of any material violation of any statute, law, ordinance, regulation,
rule, decree or other applicable regulation to the business or operations of
Company;

 
(b)  
The Company is not subject to any judgment, order or decree entered in any
lawsuit or proceeding applicable to its business and operations that would
constitute a Company Material Adverse Effect; and

 
(c)  
Company has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement.  All of such permits and consents are in full force and effect, and
no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Company, threatened, and none of them will be adversely affected by the
consummation of the Transaction; and

 
(c)  
Company has operated in compliance with all laws, rules, statutes, ordinances,
orders and regulations applicable to its business.  Company has not received any
notice of any violation thereof, nor is Company aware of any valid basis
therefore.

 
                3.10
Filings, Consents and Approvals

 
No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation by Company  or the Selling
Shareholders of the Transaction contemplated by this Agreement or to enable
Catalyst to continue to conduct Company’s business after the Closing Date in a
manner which is consistent with that in which the business is presently
conducted.
 
                3.11
Financial Representations

 
The consolidated audited balance sheets for Company (and/or any predecessor
entity) for its last two fiscal (the “Company Accounting Date”), together with
related statements of income, cash flows, and changes in shareholder’s equity
for such fiscal years and interim period then ended (collectively, the “Company
Financial Statements”) to be supplied on or before the Closing Date will be:
 
-6-

--------------------------------------------------------------------------------


 
(A)           in accordance with the books and records of Company;
 
 
(B)
present fairly the financial condition of Company as of the respective dates
indicated and the results of operations for such periods; and

 
 
(C)
will have been prepared in accordance with U.S.  GAAP.

 
The Company  has not received any advice or notification from its independent
certified public accountants that Company has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Company Financial Statements or the books and records of Company, any
properties, assets, Liabilities, revenues, or expenses.  The books, records, and
accounts of Company accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Company.  Company has not engaged in any transaction,
maintained any bank account, or used any funds of Company, except for
transactions, bank accounts, and funds which have been and are reflected in the
normally maintained books and records of Company.
 

 
3.12
Absence of Undisclosed Liabilities

 
           At Closing the Company will not  have any material Liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise that exceed $1,000, which:
 
(b)     did not arise in the regular and ordinary course of business under any
agreement, contract,  commitment, lease or plan specifically disclosed in
writing to Catalyst; or
 
(c)     have not been incurred in amounts and pursuant to practices consistent
with past business practice, in or as a result of the regular and ordinary
course of its business since the date of the last Company Financial Statements
 
 
3.13
Tax Matters

 
 
(a)
As of the date hereof:

 
(i)  
Company has timely filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to Company,
and

 
(ii)  
all such returns are true and correct in all material respects;

 
(b)          
Company has paid,  all taxes that have become or are due with respect to any
period ended on or prior to the date hereof, and has established an adequate
reserve therefore on its balance sheets for those Taxes not yet due and payable,
except for any Taxes the non-payment of which will not have a Company Material
Adverse Effect;

 
-7-

--------------------------------------------------------------------------------


 
  (c)          
Company is not presently under or has not received notice of, any contemplated
investigation or audit by regulatory or governmental agency of body or any
foreign or state taxing authority concerning any fiscal year or period ended
prior to the date hereof;

 
(d)          
all Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;
and

 
(e)          
to the best knowledge of Company, the Company Financial Statements contain full
provision for all Taxes including any deferred Taxes that may be assessed to
Company for the accounting period ended on the Company Accounting Date or for
any prior period in respect of any transaction, event or omission occurring, or
any profit earned, on or prior to the Company Accounting Date or for any profit
earned by Company on or prior to the Company Accounting Date or for which
Company is accountable up to such date and all contingent Liabilities for Taxes
have been provided for or disclosed in the Company Financial Statements.

 

 
3.14
Absence of Changes

 
Since the Company Accounting Date, Company has not:

 

  (a)  incurred any Liabilities, other than Liabilities incurred in the ordinary
course of business consistent with past practice, or discharged or satisfied any
lien or encumbrance, or paid any Liabilities, other than in the ordinary course
of business consistent with past practice, or failed to pay or discharge when
due any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;         (b)    sold, encumbered, assigned or transferred any
material fixed assets or properties except for ordinary course business
transactions consistent with past practice;         (c)  created, incurred,
assumed or guaranteed any indebtedness for money borrowed, or mortgaged, pledged
or subjected any of the material assets or properties of Company or its
subsidiaries to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;

 
(d)           
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 
(e)           
declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 
   (f)            
suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

 
-8-

--------------------------------------------------------------------------------


 
(g)           
suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 
(h)           
received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 
(i)            
made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $500;

 
(j)            
other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 
  (k)           
entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 
 (l)            
agreed, whether in writing or orally, to do any of the foregoing.

 

3.15
Absence of Certain Changes or Events

 
Since the date of the financial statements or audited financial
statements,  there  will not have been:
 
(a)           any material change in the financial condition of Company;  or
 
 
(b)
any material change by Company in its accounting methods, principles or
practices.

 
 
3.16
Personal and Property

 
All assets owned or controlled by the Selling Shareholder in connection with or
related to the operation of  Real Estate Promotions,  a sole proprietorship
operated by the Selling Shareholder (the “Sole Proprietorship”) have been
transferred to Real Estate Promotional Services, Inc.   The Selling Shareholder
on the request of Catalyst,  shall at any time following the Closing Date and
without the payment of additional consideration execute any and all documents
required to transfer any assets previously owned by the Selling Shareholder in
connection with the operations of  the Sole Proprietorship.
 
The Company possesses, and has good and marketable title of all property
necessary for the continued operation of the business of Company as presently
conducted and as represented to Catalyst.  All such property is used in the
business of Company.  All such property is in reasonably good operating
condition (normal wear and tear excepted), and is reasonably fit for the
purposes for which such property is presently used.  All material equipment,
furniture, fixtures and other tangible personal property and assets owned or
leased by Company is owned by Company free and clear of all liens, security
interests, charges, encumbrances, and other adverse claims, except as set forth
herein:


-9-

--------------------------------------------------------------------------------


 
There are no outstanding agreements or options to acquire or purchase the
Company project, or any interest in or any portion thereof and no person, firm
or corporation has any proprietary or possessory or royalty interest in Company
other than Company
 
All assets are owned free and clear of all Liens, defects in title and third
party interests other.
 

  3.18 Intellectual Property

 
 
(a)
Intellectual Property Assets

 
Company owns or holds an interest in all intellectual property assets necessary
for the operation of the business of Company as it is currently conducted
(collectively, the “Intellectual Property Assets”), including:
 
(1)  
all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

 
(2)  
all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

 
(3)  
all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

 
(4)  
all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Company as licensee or licensor
(collectively, the “Trade Secrets”).

 
(b)  
      Intellectual Property and Know-How Necessary for the Business

 
Company is the owner of all right, title, and interest in and to each of the
Intellectual Property Assets, free and clear of all liens, security interests,
charges, encumbrances, and other adverse claims, and has the right to use
without payment to a third party of all the Intellectual Property Assets.  All
former and current employees and contractors of Company have executed written
contracts, agreements or other undertakings with Company that assign all rights
to any inventions, improvements, discoveries, or information relating to the
business of Company.  No employee, director, officer or shareholder of Company
owns directly or indirectly in whole or in part, any Intellectual Property Asset
which Company is presently using or which is necessary for the conduct of its
business.  To the best knowledge of Company, no employee or contractor of
Company has entered into any contract or agreement that restricts or limits in
any way the scope or type of work in which the employee may be engaged or
requires the employee to transfer, assign, or disclose information concerning
his work to anyone other than Company.
 
-10-

--------------------------------------------------------------------------------


 
 
Patents

 
Company does not hold any right, title or interest in and to any Patent and
Company has not filed any patent application with any third party.  To the best
knowledge of Company, none of the products manufactured and sold, nor any
process or know-how used, by Company infringes or is alleged to infringe any
patent or other proprietary night of any other person or entity.
 
 
Trademarks

 
Company does not hold any right, title or interest in and to any Mark and
Company has not registered or filed any application to register any Mark with
any third party.  To the best knowledge of Company, none of the Marks, if any,
used by Company infringes or is alleged to infringe any trade name, trademark,
or service mark of any third party.
 
 
Copyrights

 
If applicable, all registered Copyrights are currently in compliance with formal
legal requirements, are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Closing Date.  To the best knowledge of Company, no Copyright is infringed or
has been challenged or threatened in any way and none of the subject matter of
any of the Copyrights infringes or is alleged to infringe any copyright of any
third party or is a derivative work based on the work of a third party.  All
works encompassed by the Copyrights have been marked with the proper copyright
notice.
 
 
Trade Secrets

 
Company has taken all reasonable precautions to protect the secrecy,
confidentiality, and value of its Trade Secrets.  Company has good title and an
absolute right to use the Trade Secrets.  The Trade Secrets are not part of the
public knowledge or literature, and to the best knowledge of Company, have not
been used, divulged, or appropriated either for the benefit of any person or
entity or to the detriment of Company.  No Trade Secret is subject to any
adverse claim or has been challenged or threatened in any way.
 
3.19
Insurance

 
The assets owned by Company are insured under various policies of general
product liability and other forms of insurance consistent with prudent business
practices.  All such policies are in full force and effect in accordance with
their terms, no notice of cancellation has been received, and there is no
existing default by Company, or any event which, with the giving of notice, the
lapse of time or both, would constitute a default thereunder.  All premiums to
date have been paid in full.
 

 
3.20
Employees and Consultants

 
All employees and consultants of Company have been paid all salaries, wages,
income and any other sum due and owing to them by Company, as at the end of the
most recent completed pay period.  Company is not aware of any labor conflict
with any employees that might reasonably be expected to have a Company Material
Adverse Effect.  To the best knowledge of Company, no employee of Company is in
violation of any term of any employment contract, non-disclosure agreement,
non-competition agreement or any other contract or agreement relating to the
relationship of such employee with Company or any other nature of the business
conducted or to be conducted by Company.
 
At the Closing,  the Company shall not be required to retain any current
employees and all outstanding employment obligations or any agreements with
consultants may be terminated at closing.
 
-11-

--------------------------------------------------------------------------------


 

 
3.20
Real Property

 
Company does not own any real property.  Each of the leases, subleases, claims
or other real property interests (collectively, the “Leases”) to which Company
is a party or is bound is legal, valid, binding, enforceable and in full force
and effect in all material respects.  All rental and other payments required to
be paid by Company pursuant to any such Leases have been duly paid and no event
has occurred which, upon the passing of time, the giving of notice, or both,
would constitute a breach or default by any party under any of the Leases.  The
Leases will continue to be legal, valid, binding, enforceable and in full force
and effect on identical terms following the Closing Date.  Company has not
assigned, transferred, conveyed, mortgaged, deeded in trust, or encumbered any
interest in the Leases or the leasehold property pursuant thereto.
 

 
3.21
Material Contracts and Transactions

 
Each Contract to which the Company is bound  is in full force and effect, and
there exists no material breach or violation of or default by Company under any
Contract, or any event that with notice or the lapse of time, or both, will
create a material breach or violation thereof or default under any Contract by
Company.  The continuation, validity, and effectiveness of each Contract will in
no way be affected by the consummation of the Transaction contemplated by this
Agreement.  There exists no actual or threatened termination, cancellation, or
limitation of, or any amendment, modification, or change to any Contract.
 

 
3.22
Certain Transactions

 
Company is not a guarantor or indemnitor of any indebtedness of any third party,
including any person, firm or corporation.
 

 
3.23
Completeness of Disclosure

 
No representation or warranty by Company or any Selling Shareholder in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Catalyst pursuant hereto contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.
 
3.24         Resale Restrictions and Investment Intent.
 
The Selling Shareholders acknowledge and agree that the Convertible Debenture to
be issued by Catalyst and any Catalyst Shares to be issued on the conversion of
the Convertible Debenture are being issued for investment purposes only pursuant
to an exemption from the prospectus and registration requirements of the
Securities Act.  As required by applicable securities law, the Selling
Shareholders agree to abide by all applicable resale restrictions and hold
periods imposed by all applicable securities legislation.  All certificates
representing the Catalyst Convertible Debenture or the shares of Common Stock to
be issued upon the conversion of the Convertible Debenture will be endorsed with
a restrictive legend similar in form and substance to the following:
 
-12-

--------------------------------------------------------------------------------


 
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.  “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”
 
4.
REPRESENTATIONS AND WARRANTIES OF CATALYST

 
 
As of the Closing, Catalyst represent and warrant to Company and the Selling
Shareholders and acknowledge that Company and the Selling Shareholders are
relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Company or the Selling Shareholders, as
follows:

 

4.1
Organization and Good Standing

 
Catalyst is a corporation  duly incorporated, organized, validly existing and in
good standing under the laws of the state of Delaware.  Catalyst  has all
requisite corporate   authority to own, lease and to carry on its business as
now being conducted.
 
4.2
Authority

 
Catalyst  has  all requisite corporate Company and authority to execute and
deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Catalyst Documents”) to be signed by each and to perform its
obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of the Catalyst Documents by each  and the
consummation by each of the transactions contemplated hereby have been duly
authorized by   board of directors and no other corporate or shareholder
proceedings on the part of either corporation  is necessary to authorize such
documents or to consummate the transactions contemplated hereby.  This Agreement
has been, and the other Catalyst Documents when executed and delivered by
Catalyst  as contemplated by this Agreement will be, duly executed and delivered
by Catalyst and this Agreement is, and the other Catalyst Documents when
executed and delivered by Catalyst,  as contemplated hereby will be, valid and
binding obligations of Catalyst enforceable in accordance with their respective
terms, except:
 
-13-

--------------------------------------------------------------------------------


 
 
(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and  other laws of general application affecting enforcement of creditors’
rights generally;

 
 
(b)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 
 
(c)
as limited by public policy.

 

 
4.3
Capitalization of Catalyst

 
As of the date of this Agreement and as of the Closing Date, all of the issued
and outstanding shares of Catalyst  will be duly authorized, are validly issued,
were not issued in violation of any pre-emptive rights and are fully paid and
non-assessable, are not subject to pre-emptive rights and were issued in full
compliance with all federal, state, and local laws, rules and regulations.
 
4.4
Corporate books and records

 
 
The corporate records of Catalyst, as required to be maintained by it pursuant
to the laws of the State of  Delaware,  are accurate, complete and current in
all material respects, and the minute book of Catalyst is, in all material
respects, correct and contains all material records required by the law of the
State of Delaware in regards to all proceedings, consents, actions and meetings
of the shareholders and the board of directors of Catalyst.

 

4.5
Non-Contravention

 
Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:
 
(A)  conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or   both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Catalyst under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Catalyst or any of its material property or
assets;
 

(B) violate any provision of the applicable incorporation or charter documents
of Catalyst; or
 
(C)  violate any order, writ, injunction, decree, statute, rule, or regulation
of any court or governmental or regulatory authority applicable to Catalyst or
any of its material property or assets.
 

4.6
Actions and Proceedings

 
To the best knowledge of Catalyst, there is no claim, charge, arbitration,
grievance, action, suit, investigation or proceeding by or before any court,
arbiter, administrative agency or other governmental authority now pending or,
to the best knowledge of Catalyst, threatened against Catalyst which involves
any of the business, or the properties or assets of Catalyst that, if adversely
resolved or determined, would have a material adverse effect on the business,
operations, assets, properties, prospects or conditions of Catalyst taken as a
whole (a “Catalyst Material Adverse Effect”).  There is no reasonable basis for
any claim or action that, based upon the likelihood of its being asserted and
its success if asserted, would have such a Catalyst Material Adverse Effect.
 
-14-

--------------------------------------------------------------------------------


 
4.7
Compliance

 
 
(A)
To the best knowledge of Catalyst, Catalyst is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Catalyst;

 
 
(B)
To the best knowledge of Catalyst, Catalyst is not subject to any judgment,
order or decree entered in any lawsuit or proceeding applicable to its business
and operations that would constitute a Catalyst Material Adverse Effect; and

 


 
 
(C)
Catalyst has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business.  Catalyst has not
received any notice of any violation thereof, nor is Catalyst aware of any valid
basis therefore.

 
4.8
Filings, Consents and Approvals

 
No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation by Catalyst of the
Transaction contemplated by this Agreement to continue to conduct its business
after the Closing Date in a manner which is consistent with that in which it is
presently conducted.
 
4.09
SEC Filings

 
Catalyst has furnished or made available to Company and the Selling Shareholders
a true and complete copy of each report, schedule, registration statement and
proxy statement filed by Catalyst with the SEC (collectively, and as such
documents have since the time of their filing been amended, the “Catalyst SEC
Documents”). As of their respective dates, the Catalyst SEC Documents complied
in all material respects with the requirements of the Securities Act, or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Catalyst SEC Documents.  Financial Representations
 
Included with the Catalyst SEC Documents are true, correct, and complete copies
of the financial statements of Catalyst  (the “Catalyst Accounting Date”),
together with related statements of income, cash flows, and changes in
shareholder’s equity for the fiscal year and interim period then ended
(collectively, the “Catalyst Financial Statements”).  The Catalyst Financial
Statements:
 
(a) are in accordance with the books and records of Catalyst;
 
(b) present fairly the financial condition of Catalyst as of the respective
dates indicated and the results of operations for such periods; and
 
(c)  have been prepared in accordance with GAAP.
 
Catalyst has not received any advice or notification from its independent
certified public accountants that Catalyst has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Catalyst Financial Statements or the books and records of Catalyst, any
properties, assets, Liabilities, revenues, or expenses.  The books, records, and
accounts of Catalyst accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Catalyst.  Catalyst has not engaged in any
transaction, maintained any bank account, or used any funds of Catalyst, except
for transactions, bank accounts, and funds which have been and are reflected in
the normally maintained books and records of Catalyst.
 
-15-

--------------------------------------------------------------------------------


 

 
4.11
Absence of Undisclosed Liabilities

 
 As of the date of the financial statements, Catalyst has no material
Liabilities or obligations either direct or indirect, matured or unmatured,
absolute, contingent or otherwise, which:
 
           (A) are not set forth in the Catalyst Financial Statements or have
not heretofore been paid or discharged;
 
           (B) did not arise in the regular and ordinary course of business
under any agreement, contract, commitment, lease or plan specifically disclosed
in writing to Company;
 
           (C) have not been incurred in amounts and pursuant to practices
consistent with past business practice, in or as a result of the regular and
ordinary course of its business since the date of the last Catalyst Financial
Statements; or
 
           (D) have any material affect on the operations of the Company.
 
4.12
Tax Matters

 
 
As of the date hereof:

 
            (A) Catalyst has timely filed all tax returns in connection with any
Taxes which are required to be filed on or prior to the date hereof, taking into
account any extensions of the filing deadlines which have been validly granted
to them, and
 
            (B) All such returns are true and correct in all material respects;
 
            (C) Catalyst has paid all Taxes that have become or are due with
respect to any period ended on or prior to the date hereof;
 
            (D) Catalyst is not presently under and has not received notice of,
any contemplated investigation or audit by the Internal Revenue Service or any
foreign or state taxing authority concerning any fiscal year or period ended
prior to the date hereof;
 
            (E)  All Taxes required to be withheld on or prior to the date
hereof from employees for income Taxes, social security Taxes, unemployment
Taxes and other similar withholding Taxes have been properly withheld and, if
required on or prior to the date hereof, have been deposited with the
appropriate governmental agency; and
 
            (F) To the best knowledge of Catalyst, the Catalyst Financial
Statements contain full provision for all Taxes including any deferred Taxes
that may be assessed to Catalyst for the accounting period ended on the Catalyst
Accounting Date or for any prior period in respect of any transaction, event or
omission occurring, or any profit earned, on or prior to the Catalyst Accounting
Date or for any profit earned by Catalyst on or prior to the Catalyst Accounting
Date or for which Catalyst is accountable up to such date and all contingent
Liabilities for Taxes have been provided for or disclosed in the Catalyst
Financial Statements.
 
-16-

--------------------------------------------------------------------------------


 
4.13
Personal Property

 
There are no material equipment, furniture, fixtures and other tangible personal
property and assets owned or leased by Catalyst, except as disclosed in the
Catalyst SEC Documents.
 

5.
 
CLOSING CONDITIONS

 

 
5.1
Conditions Precedent to Closing by Catalyst

 
The obligation of Catalyst to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth herein on a date
mutually agreed upon by the parties hereto in writing.  The Closing of the
Transaction contemplated by this Agreement will be deemed to mean a waiver of
all conditions to Closing.  These conditions precedent are for the benefit of
Catalyst and may be waived by Catalyst in its sole discretion.
 
(a)   Representations and Warranties
 
The representations and warranties of Company and the Selling Shareholders set
forth in this Agreement will be true, correct and complete in all respects as of
the Closing Date, as though made on and as of the Closing Date and Company will
have delivered to Catalyst a certificate dated as of the Closing Date, to the
effect that the representations and warranties made by Company in this Agreement
are true and correct.
 
                (b)
Performance

 
All of the covenants and obligations that Company and the Selling Shareholders
are required to perform or to comply with pursuant to this Agreement at or prior
to the Closing must have been performed and complied with in all material
respects.
 
                (c)
Transaction Documents

 
This Agreement, the Company Documents, the Company Financial Statements and all
other documents necessary or reasonably required to consummate the Transaction,
all in form and substance reasonably satisfactory to Catalyst, will have been
executed and delivered to Catalyst.
 
-17-

--------------------------------------------------------------------------------


 
 
(d)  Third Party Consents

 
Catalyst will have received from Company duly executed copies of any
required  third-party consents, permits, authorizations and approvals of any
public, regulatory  or governmental body or authority or person or entity
contemplated by this Agreement (if any), in the form and substance reasonably
satisfactory to Catalyst.
 
 
(e)  No Material Adverse Change

 
No Company Material Adverse Effect will have occurred since the date of this
Agreement.
 
 
(f)   No Action

 
(1) 
No suit, action, or proceeding will be pending or threatened which would:

 
(2) 
prevent the consummation of any of the transactions contemplated by this
Agreement; or

 
   (3) 
cause the Transaction to be rescinded following consummation.

 
 
(g)  Delivery of Financial Statements

 
Company will have delivered to Catalyst the Company Financial Statements within
the time frame prescribed by this Agreement, which will include the  audited
financial statements as required by the Securities and Exchange Commission in
connection with the closing of this transaction.  The financial statements shall
be prepared in accordance with GAAP and audited by an independent auditor
registered with the Public Company Accounting Oversight Board in the United
States.
 
 
(h)  Due Diligence Review of Financial Statements

 
Catalyst and its accountants will be reasonably satisfied with their due
diligence investigation and review of the Company Financial Statements.
 

 
5.2
Conditions Precedent to Closing by Company

 
The obligation of Company and the Selling Shareholders to consummate the
Transaction is subject to the satisfaction or written waiver of the conditions
set forth below by a date mutually agreed upon by the parties.  The Closing of
the Transaction will be deemed to mean a waiver of all conditions to
Closing.  These conditions precedent are for the benefit of Company and the
Selling Shareholders and may be waived by Company and the Selling Shareholders
in their discretion.
 
-18-

--------------------------------------------------------------------------------


 
 
(a)  Representations and Warranties

 
 
 

 
The representations and warranties of Catalyst set forth in this Agreement will
be true, correct and complete in all respects as of the Closing Date, as though
made on and as of the Closing Date and Catalyst will have delivered to Company a
certificate dated the Closing Date, to the effect that the representations and
warranties made by Catalyst in this Agreement are true and correct.
 
 
(b)   Performance

 
All of the covenants and obligations that Catalyst are required to perform or to
comply with pursuant to this Agreement at or prior to the Closing must have been
performed and complied with in all material respects.  Catalyst must have
delivered each of the documents required to be delivered by it pursuant to this
Agreement.
 
 
(c)  Transaction Documents

 
This Agreement, the Catalyst Documents and all other documents necessary or
reasonably required to consummate the Transaction, all in form and substance
reasonably satisfactory to Company, will have been executed and delivered by
Catalyst.
 
    (d)  No Material Adverse Change
 
No Catalyst Material Adverse Effect will have occurred since the date of this
Agreement.
 

6.
 
ADDITIONAL COVENANTS OF THE PARTIES

 

 
6.1
Notification of Financial Liabilities

 
Company will immediately notify Catalyst  if Company receives any advice or
notification from its independent certified public accounts that Company has
used any improper accounting practice that would have the effect of not
reflecting or incorrectly reflecting in the books, records, and accounts of
Company, any properties, assets, Liabilities, revenues, or expenses.
Notwithstanding any statement to the contrary in this Agreement, this covenant
will survive Closing and continue in full force and effect.
 
6.2          Access and Investigation
 
Between the date of this Agreement and the Closing Date, Company, on the one
hand, and Catalyst, on the other hand, will, and will cause each of their
respective representatives to:
 
-19-

--------------------------------------------------------------------------------


 
 
(1) afford the other and its representatives full and free access to its
personnel, properties, assets, contracts, books and records, and other documents
and data;

 
 
(2) furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

 
 
(3) furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

 
All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party.  Each party will instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.
 
6.3          
Confidentiality

 
All information regarding the business of Company including, without limitation,
financial information that Company provides to Catalyst during the Catalyst due
diligence investigation of Company will be kept in strict confidence by Catalyst
and will not be used (except in connection with due diligence), dealt with,
exploited or commercialized by Catalyst or disclosed to any third party (other
than the Catalyst professional accounting and legal advisors) without the prior
written consent of Company.  If the Transaction contemplated by this Agreement
does not proceed for any reason, then upon receipt of a written request from
Company, Catalyst will immediately return to Company (or as directed by Company)
any information received regarding Company’s business.  Likewise, all
information regarding the business of Catalyst including, without limitation,
financial information that Catalyst provides to Company during its due diligence
investigation of Catalyst will be kept in strict confidence by Company and will
not be used (except in connection with due diligence), dealt with, exploited or
commercialized by Company or disclosed to any third party (other than Company’s
professional accounting and legal advisors) without the prior written consent of
Catalyst.  If the Transaction contemplated by this Agreement does not proceed
for any reason, then upon receipt of a written request from Catalyst, Company
will immediately return to Catalyst (or as directed by Catalyst) any information
received regarding Catalyst’s business.
 

 
6.4
Notification

 
Between the date of this Agreement and the Closing Date, each of the parties to
this Agreement will promptly notify the other parties in writing if it becomes
aware of any fact or condition that causes or constitutes a material breach of
any of its representations and warranties as of the date of this Agreement, if
it becomes aware of the occurrence after the date of this Agreement of any fact
or condition that would cause or constitute a material breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition.  Should any such
fact or condition require any change in the Schedules relating to such party,
such party will promptly deliver to the other parties a supplement to the
Schedules specifying such change.  During the same period, each party will
promptly notify the other parties of the occurrence of any material breach of
any of its covenants in this Agreement or of the occurrence of any event that
may make the satisfaction of such conditions impossible or unlikely.
 
-20-

--------------------------------------------------------------------------------


 
6.5          
Exclusivity

 
Until such time, if any, as this Agreement is terminated pursuant to this
Agreement, Company and Catalyst will not, directly or indirectly, solicit,
initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of the business or assets (other than in the
ordinary course of business), or any of the capital stock of Company or
Catalyst, as applicable, or any merger, consolidation, business combination, or
similar transaction other than as contemplated by this Agreement.
 
6.6          
Conduct of Company and Catalyst Business Prior to Closing

 
From the date of this Agreement to the Closing Date, and except to the extent
that Catalyst otherwise consents in writing, Company will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.  Likewise, from the
date of this Agreement to the Closing Date, and except to the extent that
Company otherwise consents in writing, Catalyst will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.
 
Notwithstanding anything else contained herein to the contrary,  in the event
that the transaction does not close,  neither the Company nor Catalyst  nor any
officer or director of each,  shall be liable to the other for any action taken
prior to Closing.
 
6.7          
Certain Acts Prohibited – Company

 
Except as expressly contemplated by this Agreement or for purposes in
furtherance of this Agreement, between the date of this Agreement and the
Closing Date, Company will not, without the prior written consent of Catalyst:
 
(1)  
amend its Articles of  Incorporation or other incorporation documents;

 
(2)  
incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of Company
except in the ordinary course of business;

 
(3)  
dispose of or contract to dispose of any Company property or assets, including
the Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;

 
(4)  
issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Company Common Stock, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities;

 
(5)  
declare, set aside or pay any dividends on, or make any other distributions in
respect of the Company Common Stock, or

 
-21-

--------------------------------------------------------------------------------


 
(6)  
split, combine or reclassify any Company Common Stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of Company Common Stock; or

 
(7)  
not materially increase benefits or compensation expenses of Company, other than
as contemplated by the terms of any employment agreement in existence on the
date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.

 
6.8          
Certain Acts Prohibited – Catalyst

 
Except as expressly contemplated by this Agreement, between the date of this
Agreement and the Closing Date, Catalyst will not, without the prior written
consent of Company:
 
(1)  
dispose of or contract to dispose of any Catalyst property or assets except in
the ordinary course of business consistent with past practice;

 
(2)  
declare, set aside or pay any dividends on, or make any other distributions in
respect of the Catalyst Common Stock; or

 
(3)  
materially increase benefits or compensation expenses of Catalyst, increase the
cash compensation of any director, executive officer or other key employee or
pay any benefit or amount to any such person.

 
6.9          
Public Announcements

 
Catalyst and Company each agree that they will not release or issue any reports
or statements or make any public announcements relating to this Agreement or the
Transaction contemplated herein without the prior written consent of the other
party, except as may be required by the disclosure obligation imposed on
Catalyst or Company or their respective affiliates under rules or regulations of
any stock exchange or laws of any jurisdiction.
 
7.
CLOSING


 

  7.1 The Closing shall take place on the Closing Date at the offices of
Catalyst  or at such other location as agreed to by the parties.

 
7.2           
Closing Deliveries of Company and the Selling Shareholders


 

      (1)        At Closing, Company and the Selling Shareholders will deliver
or cause to be delivered the following, fully executed and in the form and
substance reasonably satisfactory to Catalyst:

       
 
(2)
copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Company evidencing approval of this Agreement and the
Transaction;

 
 
(3)
if any of the Selling Shareholders appoint any person, by Company of attorney or
equivalent, to execute this Agreement or any other agreement, document,
instrument or certificate contemplated by this agreement, on behalf of the
Selling Shareholder, a valid and binding Company of attorney or equivalent from
such Selling Shareholder;

 
-22-

--------------------------------------------------------------------------------


 
 
(4)
share certificates representing the Company Shares  if such have been issued;

 
 
(5)
certificates and other documents required by  this Agreement; and

 
 
(6)
the Company Documents, the Company Financial Statements and any other necessary
documents, each duly executed by Company, as required to give effect to the
Transaction.

 
7.3           
Closing Deliveries of Catalyst

 
At Closing, Catalyst will deliver or cause to be delivered the following, fully
executed and in the form and substance reasonably satisfactory to Company:
 
(1)          
copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Catalyst evidencing approval of this Agreement and the
Transaction;

 
(2)          
 the Convertible Debenture

 
8.
TERMINATION

 
8.1          
Termination

 
This Agreement may be terminated at any time prior to the Closing Date
contemplated hereby by:
 
        (A)   mutual agreement of Catalyst and Company;
 
        (B) Catalyst, if there has been a material breach by Company or any of
the Selling Shareholders of any material representation, warranty, covenant or
agreement set forth in this Agreement on the part of Company or the Selling
Shareholders that is not cured, to the reasonable satisfaction of Catalyst,
within ten business days after notice of such breach is given by Catalyst
(except that no cure period will be provided for a breach by Company or the
Selling Shareholders that by its nature cannot be cured);
 
       (C) Company, if there has been a material breach by Catalyst of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of Catalyst that is not cured by the breaching party, to
the reasonable satisfaction of Company, within ten business days after notice of
such breach is given by Company (except that no cure period will be provided for
a breach by Catalyst that by its nature cannot be cured); or
 
       (D) Catalyst or Company if any permanent injunction or other order of a
governmental entity of competent authority preventing the consummation of the
Transaction contemplated by this Agreement has become final and non-appealable.
 
-23-

--------------------------------------------------------------------------------


 
8.2          
Effect of Termination

 
In the event of the termination of this Agreement,  , this Agreement will be of
no further force or effect, provided, however, that no termination of this
Agreement will relieve any party of liability for any breaches of this Agreement
that are based on a wrongful refusal or failure to perform any obligations.
 
9.
INDEMNIFICATION, REMEDIES, SURVIVAL

 
9.1          
Certain Definitions

 
For the purposes of this Article 9 the terms “Loss” and “Losses” mean any and
all demands, claims, actions or causes of action, assessments, losses, damages,
Liabilities, costs, and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
suffered by Catalyst or Company including damages for lost profits or lost
business opportunities.
 
9.2          
Agreement of Company to Indemnify

 
Company will indemnify, defend, and hold harmless, to the full extent of the
law, Catalyst and its shareholders from, against, and in respect of any and all
Losses asserted against, relating to, imposed upon, or incurred by Catalyst and
its shareholders by reason of, resulting from, based upon or arising out of:
 
 
(A)
the breach by Company of any representation or warranty of Company contained in
or made pursuant to this Agreement, any Company Document or any certificate or
other instrument delivered pursuant to this Agreement; or

 
 
(B)
the breach or partial breach by Company of any covenant or agreement of Company
made in or pursuant to this Agreement, any Company Document or any certificate
or other instrument delivered pursuant to this Agreement.

 
9.3
Agreement of the Selling Shareholders to Indemnify and Right of Set-Off

 
The Selling Shareholders will indemnify, defend, and hold harmless, to the full
extent of the law, Catalyst and its shareholders from, against, and in respect
of any and all Losses asserted against, relating to, imposed upon, or incurred
by Catalyst and its shareholders by reason of, resulting from, based upon or
arising out of:
 
 
(A)
any breach by the Selling Shareholders of  this Agreement; or

 
 
(B)
any misstatement, misrepresentation or breach of the representations and
warranties made by the Selling Shareholders contained in or made pursuant to the
Questionnaires executed by each Selling Shareholder as part of the share
exchange procedure detailed in  this Agreement.

 
(C)           to the extent of any breach of the warranties and representations
contained herein and by way of inclusion and not exclusion,  Catalyst in its
sole and absolute discretion may offset  any amounts due the Selling
Shareholders pursuant to the Convertible Debenture Agreement.   On notice from
Catalyst to the selling shareholders,  the amount of any liability shall be
immediately offset against any amounts due under the
Convertible  Debenture.    Notwithstanding the foregoing,  in the event that it
is determined that there is no liability or case of action for breach,  then in
that event the full amount of the Convertible Debenture shall be due the Selling
Shareholders
 
-24-

--------------------------------------------------------------------------------


 
(D)           if following issuance of the Catalyst shares of common stock it is
determined that there is a breach of this agreement,  in addition to other
remedies set forth herein,  Catalyst may instruct the Company’s transfer agent
to place a stop transfer legend or notice on the Common Stock.  No bond or other
security shall be required for the placement of a stop transfer order.
 
9.4          
Agreement of Catalyst to Indemnify

 
Catalyst will indemnify, defend, and hold harmless, to the full extent of the
law, Company and the Selling Shareholders from, against, for, and in respect of
any and all Losses asserted against, relating to, imposed upon, or incurred by
Company and the Selling Shareholders by reason of, resulting from, based upon or
arising out of:
 
 
(A) the breach by Catalyst of any representation or warranty of Catalyst
contained in or made pursuant to this Agreement, any Catalyst Document or any
certificate or other instrument delivered pursuant to this Agreement; or

 
 
(B) the breach or partial breach by Catalyst of any covenant or agreement of
Catalyst made in or pursuant to this Agreement, any Catalyst Document or any
certificate or other instrument delivered pursuant to this Agreement.

 
10.
MISCELLANEOUS PROVISIONS

 
10.1        
Effectiveness of Representations; Survival

 
Each party is entitled to rely on the representations, warranties and agreements
of each of the other parties and all such representation, warranties and
agreement will be effective regardless of any investigation that any party has
undertaken or failed to undertake.  Unless otherwise stated in this Agreement,
and except for instances of fraud, the representations, warranties and
agreements will survive the Closing Date and continue in full force and effect
until three (3) years after the Closing Date.
 
10.2        
Further Assurances

 
Each of the parties hereto will co-operate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence, and confirm the intended
purposes of this Agreement.
 
10.3        
Amendment

 
This Agreement may not be amended except by an instrument in writing signed by
each of the parties.
 
10.4        
Expenses

 
Each party  will bear their own costs and expenses in connection with the
execution of this Agreement.  Payment for delivery of  the audited financial
statements will be the responsibility of the Seller unless agreed to the
contrary  in writing by all parties
 
-25-

--------------------------------------------------------------------------------


 
10.5        
Entire Agreement

 
This Agreement, the schedules attached hereto and the other documents in
connection with this transaction contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto.  Any preceding correspondence or offers are expressly
superseded and terminated by this Agreement.
 
10.6        
Notices

 
All notices and other communications required or permitted under this Agreement
must be in writing and will be deemed given if sent by personal delivery, faxed
with electronic confirmation of delivery, internationally-recognized express
courier or registered or certified mail (return receipt requested), postage
prepaid, to the parties at their then place of business or residence.  Each
party undertakes to provide each of the other parties notice of any address.
 
All such notices and other communications will be deemed to have been received:
 
in the case of personal delivery, on the date of such delivery;
 
 
in the case of a fax or electronic mail, on the date of such delivery;

 
 
in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

 
 
in the case of mailing, on the fifth business day following mailing.

 
10.7        
Headings

 
The headings contained in this Agreement are for convenience purposes only and
will not affect in any way the meaning or interpretation of this Agreement.
 
10.8        
Benefits

 
This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.
 
10.9        
Assignment

 
This Agreement or the Convertible Debenture  may not be assigned (except by
operation of law) by any party without the consent of the other parties.
 
-26-

--------------------------------------------------------------------------------


 
10.10      
Governing Law

 
Governing Law.  This Debenture shall be governed by, and construed in accordance
with, the laws of the State of Delaware  (without giving effect to conflicts of
laws principles).  With respect to any suit, action or proceedings relating to
this Debenture, the Company irrevocably submits to the exclusive jurisdiction of
the courts of located in San Jose, California, and hereby waives, to the fullest
extent permitted by applicable law, any claim that any such suit, action or
proceeding has been brought in an inconvenient forum.  Subject to applicable
law, the Company agrees that final judgment against it in any legal action or
proceeding arising out of or relating to this Debenture shall be conclusive and
may be enforced in any other jurisdiction within or outside the United States by
suit on the judgment, a certified copy of which judgment shall be conclusive
evidence thereof and the amount of its indebtedness, or by such other means
provided by law.
 
10.11      
Construction

 
The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rule of strict construction
will be applied against any party.
 
10.12     
Gender

 
All references to any party will be read with such changes in number and gender
as the context or reference requires.
 
10.13      
Business Days

 
If the last or appointed day for the taking of any action required or the
expiration of any rights granted herein shall be a Saturday, Sunday or a legal
holiday in the State of Delaware, then such action may be taken or right may be
exercised on the next succeeding day which is not a Saturday, Sunday or such a
legal holiday.
 
10.14      
Counterparts

 
This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.
 
10.15      
Fax Execution

 
This Agreement may be executed by delivery of executed signature pages by fax
and such fax execution will be effective for all purposes.
 
10.16      
Schedules and Exhibits

 
The schedules and exhibits are attached to this Agreement and incorporated
herein.
 
-27-

--------------------------------------------------------------------------------


 
THE COMPANY AND THE SELLING SHAREHOLDER WARRANT AND REPRESENT THAT EACH HAS HAD
THIS AGREEEMENT REVIEWED BY LEGAL COUNSEL AND/OR HAD THE OPPORTUNITY TO DISCUSS
THE TERMS AND CONDITIONS WITH LEGAL COUNSEL OR A PROFESSIONAL ADVSISOR.
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
Catalyst Group Holding Incorporated

 
 
By:                                                                           
Authorized Signatory
By: Kenneth Green, president
 
 
Real Estate Promotional Services, Inc.

 
 
By:                                                                            
  By:  Jeff Crowe, president
 
 
 
Selling Shareholder
 
                                                                
Jeff Crowe
 


 


-28-

--------------------------------------------------------------------------------


 
                                                                   

 

Schedule 1  List of Shareholders     Name  No. of Shares     Jeff Crowe    100

 
 
 
No other shareholders or outstanding shares
 
 


 

--------------------------------------------------------------------------------


 


 
 
Schedule 2.                      Financial Statements
 
 

--------------------------------------------------------------------------------




 
Schedule 3.                      Form of Convertible Debenture
 
 